Citation Nr: 1701740	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  11-04 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1963 to May 1967. The record indicates that the Veteran had service in the Naval Reserve, Air Force Reserve, and Army National Guard with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, reopened the Veteran's previously denied claim of service connection for bilateral hearing loss and confirmed the previous denial.

In December 2013, the Board reopened the Veteran's claim of entitlement to service connection for bilateral hearing loss after determining that new and material evidence was received. 

The Board remanded the claim in December 2013 and again in April 2015 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, review of the record since the April 2015 remand does not reflect substantial compliance with the directives of that remand. A remand confers on the claimant, as a matter of law, the right to compliance with the remand order. Stegall v. West, 11 Vet. App. 268 (1998). Also, where, as here, the VA provides the Veteran with a medical examination, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). As such, the Board finds that the claim on appeal must again be remanded to the AOJ in order to ensure substantial compliance with the April 2015 remand and to provide an adequate medical examination.

In its April 2015 remand, the Board instructed the AOJ to take all necessary steps to verify all periods of ACDUTRA and INACDUTRA with the Naval Reserve, Air Force Reserve, and the Army National Guard, to include specific dates, as well as obtain outstanding service treatment records for the Veteran's periods of ACDUTRA and INACDUTRA. The record shows, however, that the developmental actions taken by the AOJ have not fully complied with the remand directives. 

In November 2015, the AOJ contacted the Records Management Center, via email, requesting service treatment records (STRs) for the Veteran. In December 2015, the AOJ contacted Defense Finance and Accounting Services (DFAS) requesting leave and earning statements (LES's) for the Veteran. In each of these actions, the AOJ requested records from the Veteran's period of active duty, that is, records between May 1963 and May 1967. Furthermore, the record does not reflect any attempt to obtain the Veteran's military personnel records for his reserve service. As noted above, the record indicates that the Veteran had service in the Naval Reserve, Air Force Reserve, and Army National Guard with periods of ACDUTRA and INACDUTRA between June 1967 and 1996. On remand, the AOJ should follow VA procedures to verify all periods of ACDUTRA and INACDUTRA service after the Veteran's active duty ended in 1967.

In its April 2015 remand, the Board also directed the VA to provide a new medical opinion, if appropriate, to determine whether the bilateral hearing loss is etiologically related to military service, to include consideration of the reserve service. In July 2016, a VA examiner reviewed the Veteran's records and stated that "it would be mere speculation to comment on the time period ranging from 1967 separation to 1980" due to the lack of audiometric data over thirteen years. The Board finds this opinion to be inadequate.

First, given that records regarding the Veteran's Naval Reserve, Air Force Reserve, and Army National Guard service are not of record, the examiner likely did not have all relevant evidence when the examiner offered the opinion. Second, although the examiner indicated that there were no audiometric data between 1967 and 1980 to review, the record does contain the report of a December 1970 audiometric examination.  It is unclear whether that examination report would change the examiner's opinion, but given that the examiner apparently did not consider it, the Board finds that another examination is necessary. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that the Secretary must ensure that any medical opinion is "based on sufficient facts and data" (quoting Nieves-Rodriguez, 22 Vet. App. at 302)); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely." (citations omitted)). 

Accordingly, the case is REMANDED for the following actions:

1. Take all necessary steps to verify all periods of ACDUTRA and INACDUTRA for the Veteran between June 1967 and 1996 with the Naval Reserve, the Air Force Reserve, and the Army National Guard, to include obtaining military personnel records from the appropriate sources. Reserve retirement point sheets are not adequate for this purpose; rather, the specific dates of the Veteran's ACDUTRA and/or INACDUTRA service are required.

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.

2. Upon verification, obtain outstanding service treatment records for the Veteran's periods of ACDUTRA and INACDUTRA. 

3. Thereafter, send the Veteran's claims file to an appropriate medical professional to determine the etiology of the Veteran's bilateral hearing loss. The electronic claims file must be made available to the designated professional for review, and such review should be noted in the examination report. The examiner must provide a rationale for all opinions provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

Following a review of the claims file, the VA examiner should offer the following opinions:

a.  Is it at least as likely as not (a 50 percent or better probability) that bilateral hearing loss is etiologically related to active military service?

b.  Is it at least as likely as not (a 50 percent or better probability) that bilateral hearing loss is etiologically related to a period of ACDUTRA or INACDUTRA?

c.  Is it at least as likely as not (a 50 percent or better probability) that bilateral hearing loss was aggravated (i.e., permanently worsened beyond the normal progression of the disease) during a period of ACDUTRA or INACDUTRA?

In rendering the requested opinions, the examiner should consider: (1) the audiogram results of the May 1963 enlistment examination as converted to ISO units, and  discuss the audiogram results of the December 1970 to account for the acuity shift in the right ear; (2) the October 2009 and December 2011 private opinions, in which the physician opined that 25% of the Veteran's hearing loss is due to noise exposure during military service; and (3) the Veteran's lay statements that describe his hearing worsening during his reserve service and attribute this worsening to his in-service acoustic trauma.

If the requested opinion cannot be provided without a new examination, one should be scheduled. 

Because the degree of hearing loss noted on the Veteran's 1963 entrance medical examination (25 dB at 500 Hz in the Veteran's right ear after conversion to ISO units) is not a disability for VA purposes, the Veteran is presumed sound upon his entrance into military service.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

